Citation Nr: 1128388	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar strain.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee strain.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee strain.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran had active service from February 2001 to February 2004.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The claims folder has since been transferred to the Los Angeles, California RO.  In May 2010, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has been characterized by chronic pain; forward flexion exceeds 60 degrees and the combined range of motion exceeds 120 degrees, and there is no showing of muscle spasm or guarding severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  Throughout the rating period on appeal, the Veteran's right and left knee disabilities have been characterized by pain with no recurrent subluxation or lateral instability; range of motion is from 0 to 130 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected lumbar strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for an initial rating in excess of 10 percent for service connected right knee strain have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

3.  The criteria for an initial rating in excess of 10 percent for service connected left knee strain have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claims for service connection for lumbar strain and left and right knee strains were awarded with an effective date of February 22, 2004, the day following his discharge from service, and initial disability ratings were assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for higher ratings and he demonstrated his actual knowledge of what was required to substantiate higher ratings in his argument included on his Substantive Appeal.

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant physical examinations.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Increased Ratings Claims

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Lumbar Strain

Service connection for lumbar strain was granted in the December 2004 rating decision on appeal, and a 10 percent rating was assigned from February 2004 under 38 C.F.R. § 4.71a, Diagnostic Code 5237, the diagnostic code for lumbosacral strain.  

As pertinent to this case, under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  a 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Note (1) requires an evaluation of any associated objective neurological abnormalities, including, but not limited to, bowel, or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5235-43, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees.

A VA examination was conducted in October 2004.  The Veteran reported intermittent low back pain that travelled to his leg when running.  He had not been recommended by a physician to have bed rest for his back, and he did not report any functional loss or time lost from work due to his back condition.  On examination, there was paravertebral tenderness with no muscle spasm and no radiation of pain on movement of the spine.  Straight leg raising test was negative.  Lumbar spine motion was:  flexion, zero to 90 degrees; extension, zero to 30 degrees; right and left lateral flexion, zero to 30 degrees; and right and left rotation, zero to 30 degrees.  Ranges of motion were affected by pain at 80 degrees of flexion, 30 degrees of extension, 20 degrees of right and left flexion, and 20 degrees of left and right rotation; ranges of motion were not affected by fatigue, weakness, lack of endurance, or incoordination.  No clinical evidence of radiculopathy was present and there was no bowel or bladder dysfunction.  X-rays showed no significant findings.  The diagnosis was lumbar strain.

On VA examination in August 2010, the Veteran reported weekly flare-ups of low back pain causing 20 percent additional loss of function.  He denied incapacitating episodes.  On examination, there was no muscle spasm and no ankylosis of the spine.  Lumbar spine motion was:  flexion, zero to 85 degrees; extension, zero to 30 degrees; right and left lateral flexion, zero to 25 degrees; and right and left rotation, zero to 25 degrees.  The examiner noted that there was no objective evidence of pain on active ranges of motion and no evidence of pain following repetitive motion.  There was no evidence either historically or clinically indicating any additional loss of range of motion during flare-ups.  X-rays showed no evidence of significant degenerative or acute lumbar spine osseous disease.  The examiner noted that the Veteran had not lost any time from work due to his back pain; he was able to sit while operating the cash register at the sports bar where he worked.  The diagnosis was lumbar strain.  

In order to be entitled to the next-higher 20 percent rating for orthopedic manifestations under Diagnostic Code 5237, the evidence must show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The medical evidence demonstrates that the Veteran has chronic back pain, with  episodic flare-ups of pain.  The Board finds no support for a 20 percent rating under Diagnostic Code 5237 during the entire rating period on appeal based on the orthopedic manifestations of the Veteran's low back disability.  The two VA examinations show forward flexion that is no worse than 80 degrees.  The weight of the evidence shows that his limitation of motion is not limited to the degree warranted for a 20 percent rating.  His combined range of motion of the thoracolumbar spine was significantly greater than 120 degrees during this entire period.  Finally, during the entire rating period, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In this regard, the record indicates consistent complaints of back pain.

For the reasons described above, and even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher 20 percent evaluation, during the entire rating period on appeal, under Diagnostic Code 5237.  Although some limitation of function has been demonstrated, such is found to be appropriately contemplated in the 10 percent evaluation in effect during this period.

The Board has also considered whether a separate evaluation is warranted for neurological symptoms associated with the Veteran's service-connected lumbar strain throughout the rating period on appeal.  As discussed above, Note (1) of the general rating formula instructs the rater to separately evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.

The 2004 and 2010 VA examinations revealed no neurological abnormalities.  Specifically, strength, sensation and reflexes were all normal in the lower extremities.  Given the foregoing, the overall evidence reveals an essentially normal neurologic disability picture throughout the entire rating period on appeal.  Accordingly, assignment of a separate evaluation for neurologic manifestations of the low back disability is not warranted here.  Similarly, without evidence of any physician-prescribed bed rest, there are no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted at this time.  

In sum, a higher rating is not warranted for the Veteran's lumbar strain, and there is no support for assignment of a separate neurologic evaluation.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Knee Strains

Service connection for right and left knee strains was granted in the December 2004 rating decision on appeal, and 10 percent ratings were assigned for each knee from February 2004 under 38 C.F.R. § 4.71a, Diagnostic Code 5260, the diagnostic code for limitation of flexion of the leg.  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg to 60 degrees warrants a 0 percent rating.  A 10 percent rating requires that flexion be limited to 45 degrees.  A 20 percent rating requires that flexion be limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees warrants a 0 percent rating.  A 10 percent rating requires that extension be limited to 10 degrees.  A 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating requires that extension be limited to 20 degrees.  A 40 percent rating requires that extension be limited to 30 degrees.  A 50 percent rating requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010).  VAOPGCPREC 9-98 and 23-97.

On VA examination in October 2004, the Veteran reported constant knee symptoms.  He did not report any functional loss or time lost from work due to his back condition.  On examination, the Veteran's gait was normal and no assistive aid was required for him to ambulate across the room.  The general appearance of his knees was normal.  Range of motion of the knees bilaterally was from zero to 140 degrees, with extension to zero degrees.  Range of motion was affected by pain at 130 degrees of flexion bilaterally; range of motion was not affected by fatigue, weakness, lack of endurance, or incoordination.  Drawer and McMurray's tests were within normal limits.  Examination of the knees showed no recurrent subluxation, locking pain, joint effusion, or crepitus.  X-rays showed no significant findings of either knee.  The diagnosis was bilateral knee strain.

On VA examination in August 2010, the Veteran reported weekly flare-ups of bilateral knee pain causing 20 percent additional loss of function.  On examination, there was no crepitation or instability of either knee.  Range of motion of each knee was from zero to 135 degrees of flexion and extension to zero degrees.  The examiner noted there was no objective evidence of pain on active ranges of motion and no evidence of pain following repetitive motion.  X-rays showed no evidence of significant degenerative or acute bilateral knee osseous injury or significant degenerative disease.  The examiner noted that the Veteran had not lost any time from work due to his knee pain; he was able to sit while operating the cash register at the sports bar where he worked.  The diagnosis was patellofemoral syndrome bilaterally.  

Throughout the rating period on appeal, the range of motion findings detailed above do not support the next-higher 20 percent evaluation for either flexion or extension of the right or left knee.  However, the Board again notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In the present case, the evidence of record reveals complaints of right and left knee pain.  Indeed, while knee pain is recognized, the objective evidence simply fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Codes 5260 or 5261 for either knee.  In fact, the medical evidence does not demonstrate that the Veteran's right or left knee flexion is limited to 45 degrees, as a required for a 10 percent rating under Diagnostic Code 5260.  Again, the Veteran's flexion of either knee is no worse than 130 degrees, even with consideration of additional limitation of motion due to pain, and his extension is full.  A higher rating in excess of 10 percent is not warranted for strain of either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board has also contemplated whether an additional separate evaluation is applicable here.  In this regard, the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, in the present case, the medical findings do not establish loss of both knee flexion and extension of either knee to a compensable degree. Thus, assignment of separate evaluations for limitation of flexion and extension of either leg is not appropriate here.

To the extent that the Veteran is functionally limited, and has diminished ability to perform some activities of daily living, this has already been accounted for in the 10 percent evaluations currently in effect for the service-connected right and left knee disabilities throughout the rating period on appeal.

The Board has also considered whether an increased rating for either knee is warranted under any alternate diagnostic code.  However, as the evidence fails to establish ankylosis, Diagnostic Code 5256 is not for application.  As there is no clinical evidence of instability or subluxation of either knee (and no complaints of such), Diagnostic Code 5257 is not for application.  As there is no demonstrated instability, a separate compensable rating for instability is also not warranted for the entire rating period on appeal.  See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  As the evidence fails to demonstrate impairment of the tibia or fibula, a higher rating is not possible under Diagnostic Code 5262.  Finally, as there is no showing of genu recurvatum, Diagnostic Code 5263 is inapplicable.  There are no other relevant code sections for consideration.

In sum, there is no basis for a rating in excess of 10 percent for service-connected strain of either the left or right knee for any portion of the rating period on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate.  The discussion above reflects that the symptoms of the Veteran's back and knee disabilities are contemplated by the applicable rating criteria.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability evaluation in excess of 10 percent for lumbar strain is denied.

An initial disability evaluation in excess of 10 percent for right knee strain is denied.

An initial disability evaluation in excess of 10 percent for left knee strain is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


